TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00735-CV


Bastrop Central Appraisal District, Appellant

v.

Patricia Owens, Appellee




FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
NO. 27,079, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Bastrop Central Appraisal District has filed an unopposed motion to
dismiss its interlocutory appeal, informing this Court that the parties have reached a settlement and
no longer wish to pursue the appeal.  We will grant the motion and dismiss the appeal.  See Tex. R.
App. P. 42.1(a).

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   March 12, 2010